In a negligence action to recover damages for personal injuries and wrongful death, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Price, J.), dated September 22, 1994, as denied her motion to compel the defendant City of New York to produce an additional witness for an examination before trial.
Ordered that the order is affirmed insofar as appealed from, with costs.
The court properly denied the plaintiffs motion to compel *627the City of New York to produce an additional witness for a deposition. "In order to show that additional depositions are necessary, the moving party must show (1) that the representatives already deposed had insufficient knowledge, or were otherwise inadequate, and (2) there is a substantial likelihood that the persons sought for depositions possess information which is material and necessary to the prosecution of the case” (Zollner v City of New York, 204 AD2d 626, 627). The plaintiff failed to establish either one of the foregoing elements. Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.